Citation Nr: 9936163	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  98-06 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to waiver of reclamation of VA benefits in the 
amount of $2,933.00.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant and her daughter



ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from August 1943 to March 1946 
and from December 1947 to March 1960.  The veteran and 
appellant were married from June 1963 until the veteran's 
death in August 1997.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 1997 decision from the Department of 
Veterans Affairs (VA) Debt Management Center in Fort 
Snelling, Minnesota, which stated that the appellant's 
request for a waiver could not be considered as VA benefits 
are not payable for any part of the month in which death 
occurs.  


FINDING OF FACT

The appellant was not the payee nor did she have any claim of 
entitlement to the August 29, 1997 payment of disability 
compensation to the veteran.  


CONCLUSION OF LAW

Waiver of indebtedness, which results from the receipt of a 
benefit payment by a non-payee who has no claim or 
entitlement to such payments, cannot be considered.  38 
C.F.R. § 1.962.


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Factual Background

The veteran died on August [redacted] 1997.  The death certificate 
reported the immediate cause of death was hyperkalemia due to 
renal failure due to diabetes mellitus.  Prior to his death, 
the veteran had the following service-connected disabilities:  
status post-operative proliferative bilateral diabetic 
neuropathy; hypertensive heart disease; peripheral vascular 
disease of both legs; diabetes mellitus; and status 
post-operative squamous-cell carcinoma of the left clavicle - 
with a combine evaluation of 100 percent.  The veteran was 
also found to be entitled to special monthly compensation 
under 38 U.S.C. § 1114(k) and 38 C.F.R. § 3.350 from August 
1989.  

By rating decision in October 1997, the RO granted service 
connection for the cause of the veteran's death.  In the 
cover letter to this decision, the RO stated that the 
appellant was entitled to $2,933.00 monthly, starting August 
1, 1997 because she was eligible for the veteran's rate for 
the month of his death.  Starting September 1, 1997, the 
appellant was entitled to $833.00 monthly due to the grant of 
service connection for the cause of the veteran's death.  

In November 1997, an attempt at reclamation of the amount of 
$2,933.00, paid to the veteran in August 1997, was commenced.  
The appellant was notified that the Government must recover 
all benefits paid to the veteran after his death, including 
the $2,933.00 paid on August 29, 1997.  Complete collection 
was not possible from the account, into which the payment had 
been deposited, leaving a balance of $2,295.23.  In January 
1998, the appellant stated that repaying the debt would 
"devastate" her, as her income had been cut in half 
following the veteran's death, with no decrease in expenses.  
She stated that she received a payment from VA on October 3, 
1997 in the amount of $4,599.00 and she used these funds to 
pay off debts.  In a financial status report (FSR) filed at 
that time, the appellant reported income exceeding expenses 
by $5.00.  

In her VA Form 9, substantive appeal, received in April 1998, 
the appellant stated that the system used by VA was 
confusing, in that she was informed that she was entitled to 
compensation for the last month of the veteran's death, which 
had already been direct deposited.  VA then issued a check to 
the appellant for this amount as well as her dependency and 
indemnity compensation (DIC).  Then the earlier amount was 
withdrawn from her account without notice to her.  

At a hearing before an RO hearing officer, the appellant 
again expressed her confusion at the time the deposits and 
checks were issued following her husband's death.  
Transcript, pp. 1-2.  The appellant confirmed that the 
information on the earlier submitted financial status form 
remained the same.  Transcript, p. 2.  

By letter dated in September 1998, the appellant reported 
that she kept VA compensation of $2,933.00, paid for the last 
month of the veteran's life, in the bank until October 1997.  
At that time, she received a letter from VA stating that she 
was entitled to compensation at the veteran's rate for the 
month of his death.  In November 1997, she received a check 
for $4,999.00, without cover letter or explanation and began 
to receive her monthly DIC benefits in December 1997.  
She stated that in November 1997 the government withdrew 
money from her account without prior notice.  


II. Analysis

There will be no collection of an overpayment, which results 
from participation in a benefit program administered under 
any law by VA when it is determined that collection would be 
against equity and good conscience.  The term overpayment 
refers only to those benefit payments made to a designated 
living payee or beneficiary in excess of the amount due or to 
which such payee or beneficiary is entitled.  There shall be 
no waiver consideration of an indebtedness that results from 
the receipt of a benefit payment by a non-payee who has no 
claim or entitlement to such payments.  38 C.F.R. § 1.962.  

In the instant case, the veteran died on August [redacted] 1997.  On 
August 29, 1997, the veteran was issued a compensation check, 
in the amount of $2,933.00, for his service-connected 
disabilities and for special monthly compensation.  However, 
the veteran is not entitled to compensation benefits for the 
month of his death.  38 U.S.C.A. § 5112(b)(1) (West 1991); 38 
C.F.R. § 3.500(g) (1999).  This amount was apparently direct-
deposited into the joint account held by both the veteran and 
appellant.  The appellant applied for DIC benefits on 
September 18, 1997, and was granted entitlement by rating 
decision in October 1997.  The appellant was then informed 
that she was entitled to $2,933.00 for the month of August 
1997, and $833.00 monthly thereafter.  A check in the amount 
of $4,599.00 was issued for these amounts on October 31, 
1997.  

On November 21, 1997, the Department of Treasury attempted to 
reclaim the August 29, 1997, payment to the veteran.  It is 
this amount that was incorrectly paid and this overpayment, 
for which the appellant requests a waiver.  The appellant was 
not the payee and had no claim of entitlement to the August 
29, 1997 payment in question.  Therefore, waiver of such 
overpayment cannot be considered.  The Board notes that the 
provisions of 38 U.S.C.A. § 5310(b)(2) (West 1991), which 
provided that in certain situations the surviving spouse may 
be considered the payee of compensation benefits for the 
final month of life, do not apply in the instant case, 
as such are applicable only for appellants, who are not 
eligible for death benefits.  The appellant has been granted 
entitlement to death benefits.  

The Board recognizes that the sequence of actions by the RO 
and the Department of the Treasury could have created 
confusion, as to which payments the appellant was entitled.   
The dispositive consideration is that when the payment for 
the month of August 1997 was issued, the VA was not aware of 
the veteran's death.  Accordingly, that disbursement may not 
for that reason be deemed solely the result of  
administrative error.  Since the law pertaining to 
eligibility for the claimed benefits is dispositive of this 
issue, the appellant's claim must be denied because of the 
absence of legal merit or entitlement under the law.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to waiver of the recovery of an overpayment of VA 
benefits in the amount of $2,933.00 is denied.  




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

